DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soda (11,112,726).
Regarding claim 1, Soda discloses an image forming apparatus comprising:
a developing device (23; see figure 1; and column 6, line 4) that supplies toner to an image carrying member;
 a first container (50; see figures 2-4; and column 7, lines 47-67) and a second container (51; supra) that store the toner to be supplied to the developing device; and
a toner supply device (5; see figures 2-4; and column 7, lines 42-46) that supplies the toner in the first and second containers to the developing device, 
wherein
the toner supply device includes
a single supply pipe (54; see figures 3, and 4-6; and column 8, line 62, through column 9, line 3) that is connected to the developing device and through which the toner flows into the developing device,
a first conveying pipe (55; see figures 5-6; and column 8, line 62, through column 9, line 3) that is connected between the first container and the supply pipe and through which the toner is conveyed from the first container toward the supply pipe,
a second conveying pipe (56; see figures 5-6; and column 8, line 62, through column 9, line 3) that is connected between the second container and the supply pipe and through which the toner is conveyed from the second container toward the supply pipe,
a first conveying member (58; see figure 7; and column 8, line 62, through column 9, line 3) that is rotatably arranged in the first conveying pipe, the first conveying member conveying the toner from the first container toward the supply pipe,
a second conveying member (59; see figure 7; and column 8, line 62, through column 9, line 3) that is rotatably arranged in the second conveying pipe, the second conveying member conveying the toner from the second container toward the supply pipe, and
a conveying driving portion (70; see figure 8; and column 8, line 62, through column 9, line 3) that rotates selectively one of the first and second conveying members, 
wherein
a rotary shaft (581; see figure 7; and column 10, line 61, through column 11, line 5) of the first conveying member and a rotary shaft (591; see figure 7; and column 11, lines 39-50) of the second conveying member are arranged so as to form a predetermined axial angle (θ; see column 12, lines 9-25), and
the conveying driving portion includes
a motor (71; see figures 5-6 and 8; and column 13, lines 10-22) that rotates the first and second conveying members,
a first gear (drive gear 73; see figure 8; and column 13, lines 10-41) that is fixed to an output shaft of the motor,
a second gear (76; see figure 8; and column 13, lines 10-41) that is fixed coaxially with the rotary shaft of the second conveying member,
a third gear (77, 78, or the combination of the two; see figure 8, and column 13, lines 42-56) that is arranged away from, parallel to, the second gear,
a swing gear (74; see figure 8; and column 13, lines 57-65) that meshes with the first gear, the swing gear meshing selectively with one of the second and third gears by swinging on an outer circumference of the first gear (see column 13, line 57, through column 14, line 19),
an idle gear (79; see figure 8; and column 13, lines 10-22 and 42-56) that meshes with the third gear, and
a fourth gear (75; see figure 8; and column 13, line 57, through column 14, line 19) that has the axial angle between an input shaft and an output shaft (see column 13, lines 42-56), the fourth gear being fixed coaxially with the rotary shaft of the first conveying member to mesh with the idle gear (see figure 8; and column 13, line 57, through column 14, line 19). 

Regarding claim 2, Soda discloses the image forming apparatus according to claim 1,
wherein
the fourth gear is a conical gear of which tooth top faces and tooth bottom faces lie on a conical surface (gear 75 is a conical gear; see column 13, lines 42-56).

Regarding claim 3, Soda discloses the image forming apparatus according to claim 1,
wherein
rotation axes of the second gear, the third gear, the idle gear, and the fourth gear lie on a plane that include rotation axes of the first and second conveying members (see figures 6 and 8).

Regarding claim 4, Soda discloses the image forming apparatus according to claim 1,
wherein
the swing gear is located below the second and third gears (see figure 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soda (11,112,726).
See the foregoing rejection of claim 1, for limitations recited therein. 

Regarding claim 5, Soda does not disclose the highlighted limitations: 
the second gear, the third gear, the idle gear, and the fourth gear all have a same number of teeth.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Soda such that the second gear, the third gear, the idle gear, and the fourth gear all have a same number of teeth, because such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "a remaining quantity sensing portion that counts a number of revolutions of the second and third gears based on an output signal of the optical sensor, ... sensing a remaining quantity of the toner in the first and second containers based on the number of revolutions", in combination with the remaining claim elements as set forth in claim 6.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852